Case 1:18-cV-23054-JLK Document 19-1 Entered on F|_'SD Docket 12/04/2018 Page 1 of 1
Case 1:18~cv-23054-JLK Document 3 Entered on FLSD Docket 07/27/2018 Page 4 of 4

4r

~.

 

UNITED STATES DISTRICT COURT

for the
Southern District of Florida

MARIA A LEMBCKE and all others .

similarly situated under 29 U.s.C. 216(b), \\\”l?)\\%
Plaimia, \§@\

VS.

SIMON NEMNI,
MICHEL CHOURAQUI,
J. CHRISTlAN MARC,

976/0

)

)

)

)

§

1706 THOMAS ST, LLC., )
)

)

)

)

Defendants. )
)

 

SUMMONS IN A CIVIL ACTION
To: (Defendant’s name and address)
J. Christian Marc '
15885 NW 14 Rd
Pembroke Pines FL 33028

Within 21 days after service of this summons on you (not counting the day you received
it) -~ or 60 days if you are the United States or a United States agency, or an officer or employee
of the United States described m Fed R. Civ. P. 12 (a)(2) or (3) -- you must serve on the plaintiff
an answer to the attached complaint or a motion under Rule 12 of the Federal Rules of Civil
Procedure The answer or motion must be served on the plaintiff or plaintist attorney, whose
name and address are: J. H. Zidell, Esq.

J.H. Zidell P.A.
300 71ST Street, Suite 605
Miami Beach, Florida 33141

Ifyou fail to respond, judgment by default will be entered against you for the relief demanded in
the complaint You also must file your answer or motion with the court.

Jul 27, 2018 SUMMONS

Date:

s/ Yesem'a Rodb'iguez
Dep'uty Cieric
UF.S. District £nurts

 

St'even M!.rimore

Clerk of Ceurt

